 In the Matter of HARRY MURPHY, E. J. MURPHY, P. C. MIIRPHY ANDJ. R. MURPHY, DOING BUSINESS AS MURPHY TIMBER COMPANYandLOCAL #5-92, INTERNATIONAL WCODIVORKEIIS OF AMERICA, AFFIL-IATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-g957.Decided December 11, 1941Jurisdiction:lumbering industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; election necessary.Unit Appropriate for CollectiveBargaining:allproduction and maintenanceemployees, including persons who drive- company-owned trucks and are paidclay wages by the Company and truckers who own only oine truck and drivethat truck on the Companys operations, but excluding truckers who ownmore than one truck and persons driving trucks owned by the truckers,truckers who own only one truck and drive that truck on the company'soperations found to be employees and not independent contractors asCompany contends.Messrs. Leo J. HanleyandHarry Lehrer,of Portland, Oreg., for-the Company.Green d Landye,byMr. James Land ye,of Portland, Oreg., forthe Union.Miss Melvern R. Krelow,of,counsel to the Board.,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 8, 1941, Local #5-92, International Woodworkers ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for theNineteenth Region (Seattle,Washington) a petition r alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Harry Murphy, E. J. Murphy, P. C. Murphyand J. R. Murphy, doing business, as Murphy Timber _Company,2'At the hearing, on August 30, 1941, the Union amended its petition to correct thenumber of employees in the alleged unit'from 15 to approximately 402 Incoi i ectly'designated in the formal papers as Murphy Timber Company.37N L R B, No 80487 488DECISIONSOF NATIONALLABOR RELATIONS BOARDPortland, Oregon, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On August 11, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9, (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion, and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon clue notice.On August 18, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on August 23, 1941,at Portland. Oregon, before David C. Shaw, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented by counsel and participated in the hearing.After the introduction of formal papers, the parties requested andwere granted by the Trial Examiner, a continuance to August 29,1941.On August 29 and 30, 1941, the hearing proceeded at Port-land, Oregon, before Thomas P. Grahain, the Trial Examiner dulydesignated by the Chief Trial Examiner.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiners made various rulings onhas reviewed the rulings of the Trial Examiners and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On September 30, 1941, the Company and the Union filed briefswhich the Board has duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHarry Murphy, E. J. Murphy, P. C. Murphy and J. R. Murphy,partners, doing business as Murphy. Timber Company, are engagedin the cutting, removal, and sale of timber in the State of Oregon.During the 12 months prior to the time of the hearing, the Companycut approximately 25,000,000 feet of timber, valued at $300,000.Ap-proximately 60 per cent of the Company's output is fir logs, whichit sells to various sawmills.These sawmills ship a substantial por-tion of their products to points outside the State of Oregon.Ap-proximately 40 per cent of the Company's output is hemlock logs,which it sells to various paper companies and sawmills.A sub- MURPHY TIMBER COMPANY489stantial portion of the products of these paper companies and saw-mills is shipped to points outside the State of Oregon. TheCompany admits that it isengaged incommerce witEin the meaningof the Act.H. THE ORGANIZATION INVOLVEDLocal#5-92, InternationalWoodworkers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn the latter part. of December 1940, the Union requested the Com-pany to enter into collective bargaining negotiations.The Companyrefused because of a question concerning the inclusion in or exclusionfrom the unit of certain employees.A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, discloses that the Union represents a substan-tialnumber of employees in the unit hereinafter found to beappropriate for the purposes of collective bargaining.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree that all production, mainte-nance, and transportation employees of the Company constitute aunit appropriate for the purposes of collective bargaining.The sole issue between the parties is whether certain persons trans-porting logs for the Company are "transportation employees of the3 The Field Examiner reported that the Company submitted a list of 31 employees in theproduction and maintenance departments on July 19, 1941.In addition,there appear tohave been 18 persons engaged in truck driving on July 19,1941,in connection with theCompany's logging operationOf the 31persons listed as production and maintenance em-ployees, 12 were dues-paying members and 2 had signed authorization cards, and of the 18truck drivers,11 were dues-paying membersThere are approximately 35 employees in theappropriate unit 490.DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany." 4The Union contends that "transportation employeesof the Company" should include all persons engaged in transpor-tation of logs for the Company.The Company contends that noneof these individuals can be considered employees of the Company,and that they should, therefore, be excluded from the unit.The Company in the course of its business, as in all logging opera-tions, requires the transportation of its logs from the point of fellingto a delivery, point.This essential part of its business is carried onexclusively by truck.The persons transporting logs (hereinafterreferred to as truckers) because of the custom which has developedin the industry supply their own equipment.The hauling of logsis an integral part of the Company's business.The truckers supply trucks to the Company pursuant to individualagreements entered into between said truckers and the Company.Individual agreements between six of these truckers and the Com-pany were introduced in evidence.The agreements provide that(1) the truckers will use their own equipment and provide their ownmen to transport logs to places set out therein; (2) payment for theseservices shall be at a specific rate per thousand feet and that theserates are subject to change upon 10 days' notice by the Company;(3) the truckers agree to carry public liability insurance and to makereports and payments to the State Unemployment CompensationCommission and the Federal Social Security Board and to complywith the Federal Wage and Hour Law. These agreements are foran indefinite period and contain no expiration date.Under theterms of the agreements between the Company and the truckers,their employment may be terminated at any time by unilateral actionof the Company.All except two or three of the truckers who haul for the Companyown more than one truck.Those who only own and drive one truckfor hauling of the Company's logs normally work steadily for theCompany, and in no instance drive for other logging operationsunless the Company has no work for them. The truckers who ownmore than one truck usually drive one truck for the Company, andon occasion supply a second truck for the Company's operations. Theysupply their remaining trucks, however, to other logging operationsin the same locality.The truckers are compensated by the Companyat a per thousand foot rate once a month but, as hereinabove noted,the rate is subject to change by the Company on 10 days' notice. Therecord discloses that in an average month they receive -from- the Com-pany sums ranging from $60.46 to $1,762.79.They pay for the upkeep4The parties agree that all persons who drive company-owned trucks and are paid daywages by the Company are"transportation employees of the Company"The record doesnot disclose whether or not there aie any persons in the employ of the Company who comewithin this category.We shallinclude any such persons in the unit., MURPHY TIMBERCOMPANY491of their trucks, for the gasoline, oil, State operating licenses and fees,and similar items.The truckers who own more than one truck hire,compensate, and discharge their own drivers, who are not on theCompany's pay roll, but the wages of the drivers are governed bythe compensation allowed by the Company to the truckers. Thedrivers who are hired receive their instructions as to the operationof the trucks from the owners of the trucks.The Company main-tains substantial control over the work of the truckers by setting thetime at which loading operations are to begin, and by instructing alltruckers where to pick up the logs and where they are to be delivered.The manner of loading the trucks is determined by the Company andemployees listed on the pay roll of the Company load the trucks withregard to the laws of the State of Oregon relating to operation of*motor vehicles on public highways of the State.The Union introduced in evidence collective bargaining contracts,covering numerous other logging operations which include truck driv-ers irrespective of truck ownership.However, the record does notdisclose the details of the relationship under which they operate, suchaswhether the truck drivers covered by these contracts own morethan one truck, whether they drive for only one logging operation, the-regularity of their services, and whether they have drivers whomthey hire and compensate.-From the foregoing facts, it is clear that the employment status ofthe truckers is in many respects similar to that of the production andmaintenance employees listed on the Company's pay roll.Especiallyis this true of any trucker who owns- only one truck and drives thattruck regularly for the Company.The ownership of his one truckismerely an incident of his employment; it does not, as the Companywould have us conclude, establish him as an independent entrepreneurengaged in the transportation business.Such ownership is similarto ownership by any employee of the tools requisite to the perform-ance of his duties, and does not of necessity carry with it the responsi-bilityofmanaging and maintaining a business.Moreover, theessential control over the fundamental incidents of the usual employer-employee relationship such as tenure of employment, wages, hours,.and working conditions resides solely in the Company.Thus, theagreement under which such a trucker supplies his services is termi-nable at the will of the Company.His rate of compensation may bechanged upon 10 days' notice.So far as the record discloses, such a,trucker receives no compensation from any other source than the Com-pany.The lack of detailed supervision by the Company over thetrucking work does not seem significant to us, for the work is not read-ily susceptible of, or normally subjected to, detailed supervision, evenwhen performed by a person conceded to be an employee.Under thecircumstances, we conclude that'truckers who own only one truck and 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrive that truck on the Company's operations are employees of theCompany within the meaning of Section 2 (3) of the Act, and we shallinclude them in the unit.sSome of the facts upon which we base the above conclusion are-equally applicable to the truckers who own more than one truck.However, we are of the opinion that the record is not sufficient topermit a determination at this time as to whether or not the truckerswho own more than one truck are employees of the Company. Therecord does not disclose whether such persons are or are not engagedin independently established businesses of transfer and trucking.No evidence has been adduced as to the character and extent of theirservices to other logging companies.Nor is it shown whether theymaintain established places of business, whether they represent oradvertise that they are engaged in the general transfer and truckingbusiness.In the absence of these and other factors necessary forsuch determination, we shall exclude from the unit the truckers who,own more than one truck, and the persons driving trucks owned bythe truckers.This exclusion shall not preclude the parties fromseeking a determination of the status of these individuals at a laterdate.We find that all production and maintenance employees of theCompany, including persons who drive company-owned trucks andare paid day wages by the Company and truckers who own onlyone truck and drive that truck on the Company's operations, butexcluding truckers who awn more than one truck and persons drivingtrucks owned by the truckers, constitute a unit appropriate for the.purposes of collective bargaining.We further find that such unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At thehearing the parties agreed that in the event the Board directs an5 SeeMatter of Seattle Post-Intelingencer Department of Hearst Publications.Inoand,Seattle Newspaper Guild, Local No82, 9 N L R B 1262, at p 1274We have had occasion to point out that the statutory definition of the word employeeis of wide slopeAs used in the Act the term embiaces "any employee," that is, allemployees in tl,e conventional as well as legal sense except those by express provisionexcludedThe primary consideration is whether effectuation of the declared policyand purposes of the Act compiehends securing to the individual the iigbts guaranteedand protection afforded by the Act.The matter is not conclusively determined by acontract which adverts to and purports to establish the status of such person otherthan as an employeePublic interest in the administration of the Act permits aninquiry into the material facts and substance of the relationship MURPHY TIMBER COMPANY493,election, eligibility to vote shall be determined by the Company's,pay roll,preceding the date of election.Accordingly, we shall direct.that an election by secret ballot be held among those employees inthe appropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthhereinafter in the Direction.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes-the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Harry Murphy, E. J. Murphy, P. C. Mur-phy and J. R. Murphy, doing business as Murphy Timber Company,Portland, Oregon, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of Harry Murphy,E. J. Murphy, P. C. Murphy and J. R. Murphy, doing business asMurphy Timber Company, Portland, Oregon, including persons whodrive company-owned trucks and are paid day wages by the Com-pany and truckers who own only one truck and drive that truck onthe Company's operations, but excluding truckers, who own morethan one truck and persons driving trucks owned by the truckers,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to tho power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Harry Murphy, E. J. Murphy, P. C. Murphy and J. R. Murphy,doing business as Murphy Timber Company, Portland, Oregon, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and mainte-nance employees who were employed by the Company during the pay- .494DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period next preceding the date of this Direction of Election,including persons who drive company-owned trucks and are paidday wages by the Company and truckers who own only one truckand -drive that truck on the Company's operations and employeeswho did not work during said pay-roll period because they were ill,on vacation, or in the active military service or training of theUnited States, or temporarily laid off, but excluding truckers whoown more than one truck and persons driving trucks owned by thetruckers and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Local#5-92, InternationalWoodworkers of America, affiliated with theCongress of Industrial Organizations.MR. GERARD D. REILLY took no part in the consideration of thezabove Decision and Direction of Election.